
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1650
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, Mr. Pitts, and
			 Mr. Fortenberry) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the Government of the People’s
		  Republic of China to immediately release Chen Guangcheng and his relatives from
		  house arrest and to cease persecuting and harassing Chen Guangcheng, his
		  relatives, and supporters.
	
	
		Whereas Chen Guangcheng, a citizen of the People’s
			 Republic of China, overcame great obstacles, including the loss of his sight
			 due to a childhood disease, to become a self-educated lawyer;
		Whereas in 2005, Chen collected testimony and evidence on
			 a one-child policy enforcement campaign in Linyi county, Shandong province,
			 which resulted in 130,000 forced abortions and sterilizations, according to
			 press reports cited by the United States Department of State;
		Whereas in 2005, Chen met with legal scholars and foreign
			 journalists to discuss filing a class-action lawsuit against those responsible
			 for the one-child policy enforcement campaign in Linyi county and to publicize
			 the enforcement campaign;
		Whereas in 2005, Chinese officials placed Chen under
			 effective house arrest, surrounding his house with police officials, not
			 permitting him to leave freely, and restricting others’ access to his home and
			 village;
		Whereas in August 2006, Chinese officials convicted Chen
			 of property destruction and assembling a crowd to disrupt traffic and sentenced
			 him to four years, three months in prison;
		Whereas Chinese officials announced Chen’s trial date
			 several days before the trial, detained the lawyers he had selected to
			 represent him, and refused to permit them to enter the courtroom;
		Whereas Chen was beaten by his fellow prisoners, prevented
			 from communicating with his family, and suffered chronic and serious illness
			 while in prison;
		Whereas since 2005, Chen’s wife, Yuan Weijing, has been
			 placed under varying degrees of house arrest, surveillance, and visitors to
			 their house have been beaten and harassed, and their children prevented from
			 enrolling in school;
		Whereas, on September 9, 2010, the date Chen’s sentence
			 expired, Chinese officials transported Chen from prison to his house, which
			 officials have surrounded with police and surveillance cameras;
		Whereas Chen has called on “international organizations
			 and people of conscience” to react to his continued house arrest “in a united
			 manner … If they can help me today, their actions will help another person
			 tomorrow”;
		Whereas in 2006, Chen was included in Time magazine’s list
			 of 2006's Top 100 People Who Shape Our World in the category of
			 Heroes and Pioneers, and in 2007, Chen was recognized with the
			 Ramon Magsaysay Award, which cited, his irrepressible passion for
			 justice in leading ordinary Chinese citizens to assert their legitimate rights
			 under the law;
		Whereas the violence that Chen sought to document in 2005
			 is ongoing, and in 2010 there are reliable reports of large scale and violent
			 abortion enforcement campaigns in Guangdong, Fujian, Yunnan, Zhejiang, and
			 Jiangxi provinces;
		Whereas it is not known that the Government of the
			 People’s Republic of China has ever punished an official for forcing a woman to
			 undergo abortion or sterilization; and
		Whereas the Government of the People’s Republic of China
			 links officials’ job promotion with their ability to meet or exceed population
			 planning targets, evaluates officials by a system that rewards them for
			 overseeing compulsory abortions, and frequently urges officials to
			 rigorously enforce compulsory abortion on pregnant women who do
			 not have a birth permit: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on the Government of the People’s
			 Republic of China to immediately release Chen Guangcheng and his relatives from
			 house arrest and to cease persecuting and harassing Chen Guangcheng, his
			 relatives, and supporters;
			(2)calls on the
			 Government of the People’s Republic of China to ensure that Chen Guangcheng has
			 access to medical treatment;
			(3)calls on the
			 Government of the People’s Republic of China to investigate the one-child
			 policy enforcement campaign held in 2005 in Linyi county, Shandong province,
			 and to punish those responsible for the massive human rights violations
			 perpetrated in connection with that campaign; and
			(4)condemns the birth limitation policy of the
			 Government of the People’s Republic of China, particularly the enforcement of
			 birth limitations through policies that encourage officials to physically force
			 women to have abortions or to be sterilized or both.
			
